Simon, J.

delivered the opinion of the court.
Two of the defendants are appellants from a judgment rendered against them for the amount of three checks and a promissory note on which they were sued.
They have brought up a record in which there is neither hill of exceptions nor statement of facts, and the certificates of the judge and cleric show that none hut the documentary evidence is therein contained.
The defence set up consists in the general issue and a special denial of the defendants’ liability to pay the amount sued for, and this must be considered as an admission of their signatures as drawers of the checks and note, which were all duly protested for non-payment..
We think this appeal is clearly frivolous, and the defendants should have been mulcted in the maximum of the damages allowed by law, if it had been prayed for by the plaintiffs.
It is therefore ordered, adjudged and decreed that the judgment of the Commercial Court be affirmed with costs.